Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	The amendment filed 12/16/2020 has been entered. Claims 2-3, 5-13, 17-19, 27 and 31 are cancelled.  Claims 36-37 are new. Claims 1, 4, 14-16, 28-30 and 32-35 have been amended. Claims 1, 4, 14-16 are pending and are under examination.


Information Disclosure Statement
The information disclosure statement filed 10/22/2020 has been considered.  An initialed copy is enclosed.

Claim Objection Withdrawn
The objection to claims 34 and 35 is withdrawn in view of the amendment.


Claim Rejections – Withdrawn
The rejection of claim(s) 1, 5-10 and 20-30 under 35 U.S.C. 102(a) (1) as being anticipated by Blue et al. WO 2012/078482 6/14/2012 cited in IDS is withdrawn in view of the amendment to claim 1.
       
The rejection of claims 1-4, 13 and 27-31 under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 cited in IDS in view of Bardotti et al US 2010/0322958 12/23/2010 is withdrawn. Applicants’ argument with respect to Bardotti et al is found persuasive. Accordingly the rejection is withdrawn.



The rejection of claims 34 under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 and Bardotti et al US 2010/0322958 12/23/2010 and  Hausdorff et al. US 8,808,708 8/19/2014 and Gu et al WO 2015/110940 7/30/15 and Biemans et al. US 20130344103 12-2013 as applied to claims 1-4, 13 and 27-33 above further in view of Xing, W. (“Xing”) CN1679933A 10-12-2005 is withdrawn. Applicants’ argument with respect to Bardotti et al is found persuasive. Accordingly the rejection is withdrawn.

The rejection of claim  1, 11 and 12-19  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 cited in IDS in view of Xing, W. (“Xing”) CN1679933A 10-12-2005 is withdrawn in view of the amendment to claim 1.

The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 cited in IDS in view of Hausdorff et al. US 8,808,708 8/19/2014 and Gu et al WO 2015/110940 7/30/15 and Biemans et al. US 20130344103 12-2013 and Bardotti et al US 2010/0322958 12/23/2010 and Xing, W. (“Xing”) CN1679933A 10-12-2005 is withdrawn in favor of a new rejection set forth below.

The rejection of claim 2-3, 5-10, 13, 27,  and 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16487550 (‘550) in view of Blue et al. WO 2012/078482 6/14/2012 cited in IDS is withdrawn in view of the cancellation of the claims. 

The rejection of claims 1, 11, 12 and 17-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16487550 (‘550) in view of Blue et al. WO 2012/078482 6/14/2012 cited in IDS as applied to claims 1-4, 5-10, 13-16, 20-35 above, further in view of Xing, W. (“Xing”) CN1679933A 10-12-2005 is withdrawn in view of the amendment to the claims.

New Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 20-22, 24-26 and  28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emini et al US 2015/0202309 7/23/15.
Claim 1:  Emini et al disclose a formulation comprising (i) one or more pneumococcal polysaccharide-protein conjugates (see abstract, paragraph 2, paragraphs 10-19), wherein the protein is a carrier protein (paragraph 20); (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for use in a vaccine comprises a 
Claim 4: Emini et al disclose the aprotic solvent is DMSO. See paragraphs 162-163.
Claim 20: Emini et al disclose that the pH buffered saline solution has a pH in the range from 5 to 7.0 i.e. pH 5.8. See paragraph 864.
Claim 21: Emini et al disclose the buffer is succinate buffer – see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Claim 22: Emini disclose that the buffer is succinate buffer at final concentration of 5 mM –see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with final concentration of 5.0 mM succinate and 150 mM NaCl.
Claim 24-26: the salt in the pH buffered saline is sodium chloride present at a final concentration of 150 mM NaCl. See paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Claim 28-29: Emini et al disclose the carrier protein is CRM197, DT, TT, 
P. aeruginosa exotoxin A, E. coli LT or E. coli ST. See paragraphs 49-56.
Claim 30: Emini et al disclose that the formulation comprises 15 pneumococcal polysaccharide-protein conjugates consisting essentially of S. pneumoniae polysaccharide .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 4, 14-16, 20-22, 24-26, 28-30 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Emini et al US 2015/0202309 7/23/15 in view of  Xing, W. (“Xing”) CN1679933A 10-12-2005.

Claim 1:  Emini et al disclose a formulation comprising (i) one or more pneumococcal polysaccharide-protein conjugates (see abstract, paragraph 2, paragraphs 10-19), wherein the protein is a carrier protein (paragraph 20); (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl) and (iii) an aluminum salt as adjuvant (see paragraph 544-545); and (iv) polysorbate 20 as surfactant (see paragraph 584), wherein one or more of the polysaccharide-protein conjugates are made in an aprotic solvent – paragraphs 162-163 disclose that the conjugation process is 
Claim 4: Emini et al disclose the aprotic solvent is DMSO. See paragraphs 162-163.
Claim 20: Emini et al disclose that the pH buffered saline solution has a pH in the range from 5 to 7.0 i.e. pH 5.8. See paragraph 864.
Claim 21: Emini et al disclose the buffer is succinate buffer – see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Claim 22: Emini disclose that the buffer is succinate buffer at final concentration of 5 mM –see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with final concentration of 5.0 mM succinate and 150 mM NaCl.
Claim 24-26: the salt in the pH buffered saline is sodium chloride present at a final concentration of 150 mM NaCl. See paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Claim 28-29: Emini et al disclose the carrier protein is CRM197, DT, TT, 
P. aeruginosa exotoxin A, E. coli LT or E. coli ST. See paragraphs 49-56.
Claim 30: Emini et al disclose that the formulation comprises 15 pneumococcal polysaccharide-protein conjugates consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197 (see paragraph 35 disclosing the number of serotypes of S. pneumoniae in the formulation, and paragraph 159 disclosing the serotypes from which capsular polysaccharides can be prepared form and paragraphs disclosing CRM197.

Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.
Regarding the specific concentrations polysorbate 20 recited in the claims, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 in the self-emulsifying adjuvant. The general conditions of the concentration polysorbate 20 as a surfactant is disclosed by Xing and it would not have been inventive as of the effective filing date to discover the optimum or workable ranges by routine experimentation.
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”  See. MPEP 2144.05.



Claims 1, 4, 20-26 and 28-30 are rejected  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 cited in IDS in view of Emini et al US 2015/0202309 7/23/15.
Claim 1: Blue et al disclose a formulation comprising (i) one or more pneumococcal polysaccharide-protein conjugates (see page 1 lines 33-35) wherein the protein is CRM197 (see page 2 lines 26-31); 
(ii) a pH buffered saline solution having a pH in the range from 5.0 to 8 (see page 1 lines 33-35) wherein the pH is in the range 5.2 to 7.5 or 5.8 to 7.0 (see page 2 lines 16-21) wherein the buffer can be phosphate, succinate, histidine, acetate, citrate, MES  or MOPS or TRIS or HEPES (see page 2 lines 16-21) and the pH buffered saline comprises sodium chloride or magnesium chloride or potassium chloride (see page 2 lines 22-25); 
(ii) an aluminum salt such as aluminum phosphate or aluminum sulfate (see page 3 lines 24-28).

Claim 20: Blue et al disclose that the pH is in the range 5.2 to 7.5 or 5.8 to 7.0. (see page 2 lines 16-21)

Claim 22-23: Blue et al disclose the concentration of the L-histidine is 5mM to 50 mM or succinate at final concentration of 1 mM to 20 mM.  See page 37 claim 10.
Blue et al disclose that the final concentration of L-histidine is 18-22 mM i.e. 20 mM± 2mM. See p. 38 claim 18-19.
Claim 24-26: Blue et al disclose that the saline (NaCl) is present at a concentration from 20 mM to 170 mM See page 2 lines 22-25.
Claim 28-29: Blue et al disclose that the one or more polysaccharide-protein conjugates comprise one or more pneumococcal polysaccharides conjugated to a carrier protein such as CRM197, tetanus toxoid (TT), pertussis toxoid, cholera toxoid, E. coli LT. See page 2 lines 26-31.
Claim 30: Blue et al disclose that the polysaccharide-protein conjugate formulation is a 15-valent pneumococcal conjugate (15vPnC) formulation consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197. See page 3 and page 12.

Blue et al does not disclose the polysaccharide-protein conjugates are made in an aprotic solvent and that the formulation comprises polysorbate 20.
Emini et al disclose a formulation comprising (i) one or more pneumococcal polysaccharide-protein conjugates (see abstract, paragraph 2, paragraphs 10-19), wherein the protein is a carrier protein (paragraph 20); (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl) and (iii) an aluminum salt as adjuvant (see paragraph 544-545); and (iv) polysorbate 20 as surfactant (see paragraph 584), 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have made one or more of the polysaccharide-protein conjugates of Blue in an aprotic solvent and used polysorbate 20 as a surfactant in the vaccine formulation of Blue et al as taught by Emini et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Emini et al disclose that pneumococcal polysaccharide conjugates can be made in aqueous or aprotic solvent and said pneumococcal polysaccharide conjugates vaccine formulation can comprise polysorbate 20 as surfactant. 


Claims 14-16 and 36 are rejected  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 cited in IDS  and Emini et al US 2015/0202309 7/23/15 as applied to claims 1, 4, 20-26, 28- 30 above further in view of Xing, W. (“Xing”) CN1679933A 10-12-2005.
The combination of Blue et al and Emini et al is set forth above but does not disclose that the polysorbate 20 final concentration in the formulation is in the range from 0.001% to 10% weight/volume or 0.025% to 2.5% weight/volume or 0.025% to 0.1% weight/volume.
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.

The general conditions of the concentration of polysorbate is disclosed by Xing and it would not have been inventive as of the effective filing date to discover the optimum or workable ranges by routine experimentation.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See. MPEP 2144.05.

Claims 1, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 cited in IDS in view of Emini et al US 2015/0202309 7/23/15 and Xing, W. (“Xing”) CN1679933A 10-12-2005 and Hausdorff et al. US 8,808,708 8/19/2014 and Gu et al WO 2015/110940 7/30/15 and Biemans et al. US 20130344103 12-2013.
Claim 1: Blue et al disclose a formulation comprising (i) one or more polysaccharide-protein conjugates (see page 1 lines 33-35) wherein the protein is CRM197 (see page 2 lines 26-31); 
(ii) a pH buffered saline solution having a pH in the range from 5.0 to 8 (see page 1 lines 33-35) wherein the pH is in the range 5.2 to 7.5 or 5.8 to 7.0 (see page 2 lines 16-21) wherein the buffer can be phosphate, succinate, histidine, acetate, citrate, MES  or MOPS or TRIS or HEPES (see page 2 lines 16-21) and the pH buffered saline comprises sodium chloride or magnesium chloride or potassium chloride (see page 2 lines 22-25); 


Claim 30: Blue et al disclose  the formulation is a polysaccharide-protein conjugate formulation that is 15-valent pneumococcal conjugate (15vPnC) formulation consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to carrier protein CRM197. See page 3 and page 12.

Claim 33: Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain  2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and further comprises 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL, pH 5.8. See page 15.
Claim 34: Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain  2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and further comprises 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL, pH 5.8. See page 15.
Claim 35: Blue et al disclose a polysaccharide-protein conjugate formulation that is 15-valent pneumococcal conjugate (15vPnC) formulation consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to carrier protein CRM197. See page 3 and page 12.
Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain  2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) 
Blue et al disclose that the coupling of the polysaccharide to the conjugate can be by reductive animation. See page 13 starting from line 25 to page 14.
Claim 37: Blue et al disclose that the carrier protein is about 64 ug/mL.

Blue et al does not disclose that the formulation comprises polysorbate 20 and one or more of the polysaccharide-protein conjugates are made in an aprotic solvent.
Blue et al does not disclose that the polysaccharide protein conjugates from serotypes 6A, 6B, 7F, 18C, 19A and 23F are prepared under DMSO conditions and polysaccharide protein conjugates from serotypes 1, 3, 4, 5, 9V, 14, 22F and 33F are prepared under aqueous conditions and further does not disclose that the 15 valent vaccine comprises 0.2% w/v PS-20.
Emini et al disclose a formulation comprising (i) one or more pneumococcal polysaccharide-protein conjugates (see abstract, paragraph 2, paragraphs 10-19), wherein the protein is a carrier protein (paragraph 20); (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for the formulated vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl) and (iii) an aluminum salt as adjuvant (see paragraph 544-545); and (iv) polysorbate 20 as surfactant (see paragraph 584), wherein one or more of the polysaccharide-protein conjugates are made in an aprotic solvent – paragraphs 162-163 disclose that the conjugation process is the reduction of the activated polysaccharide and a carrier protein to form a conjugate and this reduction reaction is carried out in the aprotic solvent DMSO or DMF.
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-

Hausdorff et al disclose preparing protein conjugates comprising capsular polysaccharides from serotype 1, 3, 4, 5, 9V, 14 and 18C under aqueous conditions and from serotype 6A, 6B, 7F, 19A, 19F, 23F under DMSO conditions. See Examples 1-14 of Hausdorff et al.
Gu et al discloses a method for the preparation of immunogenic conjugates comprising S. pneumoniae serotype 22F and 33F polysaccharides covalently linked to a carrier protein. See page 1 lines 1-10, and lines 32-37. Gu et al disclose that the conjugation of activated serotype 22F or 33F polysaccharide with a protein carrier by reductive animation in aqueous solution or in DMSO. See page 20 lines 17-37 and page 21 lines 1-6 and page 61 claims 50-55.
Biemans et al disclose a method of preparing immunogenic conjugates comprising polysaccharides from several different S. pneumoniae serotypes conjugated to carrier protein and wherein such conjugate that is disclosed is 18C polysaccharides conjugated to CRM197 under DMSO conditions. See paragraphs 105 and 148-160.

With respect to claims 1, 30 and 36, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have made the polysaccharide-protein conjugates in an aprotic solvent and used polysorbate 20 as a surfactant in the vaccine formulation of Blue et al as taught by Emini et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Emini et al disclose that pneumococcal polysaccharide conjugates can be made in aqueous or aprotic solvent and said pneumococcal polysaccharide conjugates vaccine formulation can comprise polysorbate 20 as surfactant. 

The general conditions of the concentration of polysorbate is disclosed by Xing and it would not have been inventive to discover the optimum or workable ranges by routine experimentation.

With regards to claims 32-35 and 37, it would have been prima facie obvious to a person of ordinary skill in the art  as of the effective filing date of the invention to have prepared the conjugates  of Blue et al wherein the polysaccharide protein conjugates from serotypes 6A, 6B, 7F, 19A, 19F, 23F are prepared under DMSO conditions as taught by Hausdorff et al, polysaccharide conjugate from serotype 18C is prepared under DMSO conditions as taught by Biemans et al and polysaccharide protein conjugates from serotype 1, 3, 4, 5,9V and 14 are prepared under aqueous conditions as taught by Hausdorff et al and polysaccharide protein conjugates from serotype 22F and 33F are prepared under aqueous conditions as taught by Gu et al and that the formulation comprises polysorbate 20 as taught by Emini al, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do so is that preparing these polysaccharide conjugates under DMSO or aqueous conditions as disclosed by Hausdorff et  al or Gu et al or Biemans et al or Emini et al were well established practices as of the effective filing date. It is also demonstrated from these references e.g. Hausdorff et al or Biemans et al or Emini et al that these polysaccharide protein conjugates could be prepared under either conditions i.e. aqueous or DMSO with Hausdorff et al disclosing the closest preparation conditions with regards to claim 35 except for 18C polysaccharide protein conjugate which is prepared under aqueous conditions. However, Biemans et al disclose that 18C polysaccharide protein conjugate could also prepared under DMSO conditions. Thus, 
The motivation to add polysorbate 20 is that Emini et al disclose pneumococcal conjugate vaccine can comprise polysorbate 20 as a surfactants in said vaccine. 
Regarding the specific concentration of the polysorbate 20 at 0.2% w/v  recited, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 is 3-15% by weight (w/v) that can be used for vaccine surfactant
The general conditions of the concentration of polysorbate is disclosed by Xing and it would not have been inventive to discover the optimum or workable ranges by routine experimentation.
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See. MPEP 2144.05.

Response to Applicants Comments Regarding Unexpected Results.
Applicants state on page 9 of the reply that the Applicants demonstrate, unexpectedly, in the instant application (see example 13), that polysorbate 20 is a superior surfactant in a PCV formulation when at least one of the conjugates in that formulation is made in an aprotic solvent.
Applicants also state on page 11 of the reply that the use, or potential use, of polysorbate 20 or polysorbate 80 in a PCV formulation were known in the art, as highlighted by the cited references and that making S. pneumoniae polysaccharide-protein conjugates in either an aprotic or protic environment were known in the art, as highlighted by the cited references. Applicants state that it was unknown if polysorbate 

Applicants’ statements regarding unexpected results has been carefully considered but is not found persuasive because the evidence of nonobviousness is not commensurate with the scope of the claims. See MPEP 716.02(d).
The following formulations were tested:
Formulation PCV24% contained serotypes 6A, 6B and 23F conjugates prepared in DMSO, and serotypes 1, 3, 4, 5, 7F, 9V, 14, 18C, 19A, 19F, 22F, and 33F conjugates prepared in an aqueous solution. The total protein in this formulation was 56 ug/mL with 13 ug/mL or -24% of the total protein consisting of CRM197 conjugated to polysaccharide using reductive amination in DMSO.Formulation PCV50% contained serotypes 6A, 6B, 7F, 19A, 19F and 23F conjugates prepared in DMSO, and serotypes 1, 3, 4, 5, 9V, 14, 18C, 22F, and 33F conjugates prepared in an aqueous solution. The total protein in this formulation was 62 ug/mL with 31 ug/mL or 50% of the total protein consisting of CRM197 conjugated to polysaccharide using reductive amination in DMSO.Formulation PCV62% contained serotypes 6A, 6B, 7F, 19A, 19F and 23F conjugates prepared in DMSO, and serotypes 1, 5, 9V, 14, 18C, 22F, and 33F conjugates prepared in an aqueous solution. The total protein in this formulation was 61 ug/mL with 38 ug/mL or about 62% of the total protein consisting of CRM197 conjugated to polysaccharide 

Each formulation was normalized to the amount of protein and contained a total Polysaccharide (Ps) concentration of 64 ug/mL (w/v Ps) with 250 ug/mL APA in 20 mM L-histidine, pH 5.8, 150 mM NaCl. Either PS-80 or PS-20 was added to each formulation to achieve a final concentration of either PS-80 (0.05% w/v) or PS-20 (0.05% w/v) or PS-20 (0.2% w/v). 

The specification at example 13 stated that PS-80 was not an effective stabilizer for controlling aggregation for all of the PCV containing Drug products (PCV24% to PCV100%). An increase in particle size distribution and visible signs of agglomeration (appearance of particles) and aggregation were observed for all the formulations with PS-80. 	The specification at example 13 states that, surprisingly, PS-20 at a comparable concentration to that used for PS-80 provided an improved stability profile across the range of DMSO conjugate percentages tested. Adding PS-20 to achieve a concentration of 0.2% PS-20 in the formulation buffer resulted in superior stability compared to 0.05% PS-20 across the range of DMSO conjugate percentages tested.

The example 13 is not commensurate with the scope of the claim 1 and dependent claims because claim 1 does not disclose the pneumococcal polysaccharide-protein conjugates in any of the tested PCV24% to PCV100% formulations including other components in said formulation of example 13 i.e. polysaccharide (Ps) concentration of 64 ug/mL (w/v Ps) with 250 ug/mL APA in 20 mM L-histidine, pH 5.8, 150 mM NaCl.

The results of example 13 is not commensurate with the scope of claims 32-35 and dependent claims because none of the PCV 24%-PCV100% tested in example 13 have polysaccharide-protein conjugates from serotypes 6A, 6B, 7F, 18C, 19A, 19F and 23F prepared under DMSO conditions and polysaccharide-protein conjugates from serotypes 1, 3, 4, 5, 9V, 14, 22F and 33F prepared using aqueous conditions. The conjugation of serotype 18C polysaccharide to carrier was prepared under aqueous conditions disclosed in example 13 (see formulation PCV24, PCV50, PCV62, PCV79) and not under DMSO conditions as set forth in claims 32-35 and 37.

Thus, the evidence of secondary considerations is not commensurate with the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 14-16, 20-26, 28-30 and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16487550 (‘550) in view of Blue et al. WO 2012/078482 6/14/2012 cited in IDS. 
The ‘550 claims disclose a formulation comprising one or more polysaccharide protein conjugates comprising 0.2% w/v PS-20 and S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197; wherein polysaccharide protein conjugates from serotypes 6A, 6B, 7F, 18C, 
The ‘550 claims does not disclose that the formulation comprises an aluminum salt or a pH buffered saline solution having a pH range from 5 to 7.5 and does not disclose the formulation comprises 20 mM Histidine pH 5.8; 150 mM NaCl; 250 µg/mL APA; and 0.2% w/v PS-20; formulated as a dosage form containing 4 µg/mL of each saccharide, except for 6B at 8 µg/mL; and about 64 µg/mL CRM197 carrier protein; 
Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain  2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and further comprises 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL, pH 5.8. See page 15.

It would have been prima face obvious to a person of ordinary skill in the art as of the effective filing date to have modified the formulation of the ‘550 claims by adding the vehicle 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL to the formulation of the ‘550 claims with the concentration of 2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and the formulation at  pH 5.8, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Blue et al disclose the concentration of saccharide and protein carrier to be used in a 15 valent formulation and also the pH of said vaccine formulation and other vehicle or carriers for the protein-conjugate.
This is a provisional nonstatutory double patenting rejection.
Response to Applicants Argument
Applicants request the rejection to be held in abeyance until all other rejections are overcome in the subject application. Applicants request is considered, however, the 

Status of Claims
Claims 1, 4, 14-16, 20-26, 28-30 and 32-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.